United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1679
                         ___________________________

                             Luis A. Munoz Elizarraraz

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: May 30, 2017
                                Filed: June 2, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Mexican citizen Luis A. Munoz Elizarraraz petitions for review of an order of
the Board of Immigration Appeals upholding an immigration judge’s decision to deny
his application for withholding of removal and relief under the Convention Against
Torture.2 Having jurisdiction under 8 U.S.C. § 1252, this court, after careful
consideration, concludes that substantial evidence supports the denial of relief. The
petition is denied. See 8th Cir. R. 47B.
                        ______________________________




      2
       Munoz Elizarraraz does not challenge the denial of asylum.

                                         -2-